Order entered April 24, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00179-CV

                   IN THE INTEREST OF A.P.N., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-05082

                                     ORDER

      On April 8, 2020, we ordered Francheska Duffey, Official Court Reporter

for the 330th Judicial District Court, to file a supplemental reporter’s record

containing the transcript and exhibits of the trial court proceedings held July 8 and

11, 2019. Ms. Duffey has now informed the Court that no record exists for July 8,

and the record of the July 11th proceedings was taken by LaToya Young-Martinez.

Accordingly, we ORDER Ms. Young-Martinez to file the reporter’s record for the

July 11th proceedings no later than May 8, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Young-Martinez and the parties.

                                             /s/    ERIN A. NOWELL
                                                    JUSTICE